Exhibit 10.2

DRUGSTORE.COM, INC.

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is made and entered into by
and between _________ (“Executive”) and drugstore.com, inc. (the “Company”),
effective as of ________, 2009 (the “Effective Date”).

RECITALS

1. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change in control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein) of the Company.

2. The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change in Control for the benefit of its stockholders.

3. The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment following a Change
in Control. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change in Control.

4. Certain capitalized terms used in the Agreement are defined in Section 6
below.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1. Term of Agreement. This Agreement will terminate upon the date that all of
the obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.



--------------------------------------------------------------------------------

3. Severance Benefits.

(a) Involuntary Termination Following a Change in Control. If upon or within
twelve (12) months following a Change in Control (i) Executive terminates his or
her employment with the Company (or any parent, subsidiary or successor of the
Company) for Good Reason (as defined herein) or (ii) the Company (or any parent,
subsidiary or successor of the Company) terminates Executive’s employment
without Cause (as defined herein), and Executive signs and does not revoke the
release of claims as required by Section 4, Executive will receive the following
severance benefits from the Company:

(i) Severance Payment. Executive will receive a single lump sum severance
payment (less applicable withholding taxes) in an amount equal to twelve
(12) months of Executive’s annual salary (the “Severance Period”) determined at
a rate equal to the greater of (A) Executive’s annual salary as in effect
immediately prior to the Change in Control, or (B) Executive’s Base Salary (as
defined herein).

(ii) Bonus Payment. Executive will receive a lump sum cash payment (less
applicable withholding taxes) in an amount equal to one hundred percent
(100%) of Executive’s target annual incentive for the year of the Change in
Control.

(iii) Benefits. The Company agrees to pay for health continuation coverage
premiums for Executive at the same level of health coverage and benefits as in
effect for on the day immediately preceding the date of termination; provided,
however, that (1) Executive constitutes a qualified beneficiary, as defined in
Section 4980(B)(g)(1) of the Internal Revenue Code of 1986, as amended (the
“Code”); and (2) Executive elects continuation coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
within the time period prescribed pursuant to COBRA. The Company will pay such
COBRA premiums to provide for continuation benefits on behalf of the Executive
through the Severance Period. Executive will thereafter be responsible for the
payment of COBRA premiums (including, without limitation, all administrative
expenses) for the remaining COBRA period.

(b) Timing of Severance Payments. Unless otherwise required pursuant to
Section 10 of this Agreement, the Company will pay the cash severance payments
to which Executive is entitled under this Agreement in a lump sum as soon as
practicable following the date of termination, provided, however, that such
payment will be delayed to the extent required by Section 4 and/or Section 10 of
this Agreement. Except to the extent payment is delayed pursuant to
Section 9(b), all cash severance payments under this Agreement will be paid no
later than March 15 of the year following the year in which the termination
occurs.

 

-2-



--------------------------------------------------------------------------------

(c) Voluntary Resignation; Termination For Cause. If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason)
or (ii) for Cause by the Company, then Executive will not be entitled to receive
severance or other benefits except for those (if any) as may then be established
under the Company’s then existing severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Equity Award agreement.

(d) Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits except for those (if any) as may then be established under the
Company’s then existing written severance and benefits plans and practices or
pursuant to other written agreements with the Company, including, without
limitation, any Equity Award agreement.

(e) Termination Apart from Change in Control. In the event Executive’s
employment is terminated for any reason, either prior to the occurrence of a
Change in Control or after the twelve (12) month period following a Change in
Control, then Executive will be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing written
severance and benefits plans and practices or pursuant to other written
agreements with the Company, including, without limitation, any Equity Award
agreement.

(f) Exclusive Remedy. In the event of a termination of Executive’s employment
upon or within twelve (12) months following a Change in Control, the provisions
of this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no benefits, compensation or other payments or rights upon
termination of employment following a Change in Control other than those
benefits expressly set forth in this Section 3, except as may be provided in any
Equity Award agreement.

4. Conditions to Receipt of Severance.

(a) Release of Claims Agreement. The receipt of any severance or other benefits
pursuant to Section 3 will be subject to Executive signing and not revoking a
release of claims agreement in a form reasonably acceptable to the Company, and
such release becoming effective and irrevocable within sixty (60) days of
Executive’s termination or such earlier deadline required by the release (such
deadline, the “Release Deadline”). No severance or other benefits will be paid
or provided until the release of claims agreement becomes effective and
irrevocable, and any severance amounts or benefits otherwise payable between the
date of Executive’s termination and the date such release becomes effective
shall be paid on the effective date of such release. Notwithstanding the
foregoing, and subject to the release becoming effective and irrevocable by the
Release Deadline, any severance payments or benefits under this Agreement that
would be considered Deferred Compensation Separation Benefits (as defined in
Section 10(b)) shall be paid on the sixtieth (60th) day following Executive’s
“separation from service” within the meaning of Section 409A of the Code, or, if
later, such time as required by Section 10(b). If the release does not become
effective by the Release Deadline, Executive will forfeit all rights to
severance payments and benefits under this Agreement.

 

-3-



--------------------------------------------------------------------------------

(b) Other Requirement. Executive’s receipt of any payments or benefits under
Section 3 will be subject to Executive continuing to comply with the terms of
any form of confidential information agreement.

(c) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

5. Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 3 will be either:

(a) delivered in full, or

(b) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Unless the Company and
Executive otherwise agree in writing, any determination required under this
Section 5 will be made in writing by the Company’s independent public
accountants immediately prior to a Change in Control or a “Big Four” national
accounting firm selected by the Company (the “Accountants”), whose determination
will be conclusive and binding upon Executive and the Company for all purposes.
For purposes of making the calculations required by this Section 5, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive will furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 5. Any
reduction in payments and/or benefits required by this Section 5 shall occur in
the following order: (1) reduction of cash payments; (2) reduction of vesting
acceleration of Equity Awards; and (3) reduction of other benefits paid or
provided to Executive. In the event that acceleration of vesting of Equity
Awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for Executive’s Equity Awards. If two or more
Equity Awards are granted on the same date, each Equity Award will be reduced on
a pro-rata basis. In no event will Executive exercise any discretion with
respect to the ordering of any reduction of payments or benefits pursuant to
this Section 5.

 

-4-



--------------------------------------------------------------------------------

6. Definition of Terms. The following terms referred to in this Agreement will
have the following meanings:

(a) Base Salary. For purposes of determining the severance payment under this
Agreement, “Base Salary” will mean Executive’s annual salary as in effect on the
last day of the calendar year immediately prior to the year in which the Change
in Control occurs.

(b) Cause. For purposes of this Agreement, “Cause” will mean:

(i) Any act of personal dishonesty taken by Executive in connection with
Executive’s responsibilities as an employee [and intended to result in
substantial personal enrichment of Executive];

(ii) Executive’s conviction of, or plea of nolo contendere to, a felony;

(iii) Executive’s gross misconduct;

(iv) Executive’s continued failure to perform the duties and responsibilities of
Executive’s position after there has been delivered to Executive a written
demand for performance from the Company which describes the basis for the belief
that Executive has not substantially performed such duties and responsibilities
and that Executive has not corrected such failure within two (2) weeks of such
written demand.

(c) Change in Control. For purposes of this Agreement, “Change in Control” shall
have the same meaning as defined in the Company’s 2008 Equity Incentive Plan.

(d) Disability. For purposes of this Agreement, “Disability” shall have the same
meaning as that term is defined in the Company’s 2008 Equity Incentive Plan.
Notwithstanding the foregoing however, should the Company maintain a long-term
disability plan at any time during Executive’s employment with the Company, a
determination of Disability under such plan shall also be considered a
“Disability” for purposes of this Agreement.

(e) Good Reason. For purposes of this Agreement and any Equity Award agreement,
“Good Reason” means the occurrence of any of the following, without Executive’s
express written consent:

(i) A material reduction of Executive’s authority, duties or responsibilities;

(ii) A material reduction in Executive’s base compensation;

(iii) A material change in the geographic location at which Executive must
perform his or her services; provided that in no instance will the relocation of
Executive to a facility or a location of fifty (50) miles or less from
Executive’s then current office location be deemed material for purposes of this
Agreement;

provided, however, that before Executive may resign for Good Reason,
(A) Executive must provide the Company with written notice within ninety
(90) days of the initial event that Executive believes constitutes “Good Reason”
specifically identifying the facts and circumstances claimed to constitute the
grounds for Executive’s resignation for Good Reason and the proposed termination
date (which

 

-5-



--------------------------------------------------------------------------------

will not be more than forty-five (45) days after the giving of written notice
hereunder by Executive to the Company), and (B) the Company must have an
opportunity of at least thirty (30) days following delivery of such notice to
cure the Good Reason condition and the Company must have failed to cure such
Good Reason condition.

Executive specifically acknowledges and agrees that the definition of “Good
Reason” in this Section 6(e) shall operate with respect to all rights to
severance and/or accelerated vesting of any Equity Award paid upon a termination
upon or after a Change in Control and shall supersede and replace in its
entirety any other definitions of “Good Reason,” “Involuntary Termination,” or
other similar terms that may exist in any other employment agreement, offer
letter, severance plan or policy, Equity Award agreement or Company stock
incentive plan document.

7. Successors.

(a) The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date. The failure by Executive to include in the notice any fact or circumstance
which contributes to a showing of Good Reason will not waive any right of
Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.

 

-6-



--------------------------------------------------------------------------------

9. Arbitration. The Company and Executive each agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration. In the event of
a dispute, the parties (or their legal representatives) will promptly confer to
select a single arbitrator mutually acceptable to both parties. If the parties
cannot agree on an arbitrator, then the moving party may file a demand for
arbitration with the Judicial Arbitration and Mediation Services (“JAMS”) in
King County, Washington, who will be selected and appointed consistent with the
Employment Arbitration Rules and Procedures of JAMS (the “JAMS Rules”), except
that such arbitrator must have the qualifications set forth in this paragraph.
Any arbitration will be conducted in a manner consistent with the JAMS Rules,
supplemented by the Washington Rules of Civil Procedure. The parties further
agree that the prevailing party in any arbitration will be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the parties
and the subject matter of their dispute relating to Executive’s obligations
under this Agreement and the Company’s form of confidential information
agreement.

10. Code Section 409A.

(a) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
regulations issued under Section 409A of the Code (the “Treasury Regulations”)
shall not constitute Deferred Compensation Separation Benefits for purposes of
Section 10(b) below, and consequently shall be paid to Executive promptly
following termination as required by Section 3 of this Agreement. It is intended
that all cash severance payments under this Agreement, if any, satisfy the
short-term deferral rule.

(b) Notwithstanding anything to the contrary in this Agreement, no Deferred
Compensation Separation Benefits (as defined in this Section 10(b)) will become
payable under this Agreement until Executive has a “separation from service”
within the meaning of Section 409A of the Code, and any proposed or final
regulations and guidance promulgated thereunder (“Section 409A”). Further, if
Executive is a “specified employee” within the meaning of Section 409A at the
time of Executive’s separation from service (other than due to Executive’s
death), and the severance payable to Executive, if any, pursuant to this
Agreement, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”), such Deferred
Compensation Separation Payments that are otherwise payable within the first six
(6) months following Executive’s termination of employment will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following his
or her separation from service but prior to the six (6) month

 

-7-



--------------------------------------------------------------------------------

anniversary of his or her separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute a separate payment for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 10(b) above. For purposes of this
Section 10(c), “Section 409A Limit” will mean two (2) times the lesser of:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during Executive’s taxable year preceding the Executive’s taxable
year of Executive’s separation from service as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s separation from service occurs.

(d) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

11. Miscellaneous Provisions.

(a) Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(b) Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Washington (with the
exception of its conflict of laws provisions).

(d) Integration. This Agreement, together with the form of confidential
information agreement and the standard forms of Equity Award agreement that
describe Executive’s outstanding Equity Awards (other than as such Equity Award
agreements have been revised pursuant to this Agreement), represents the entire
agreement and understanding between the parties

 

-8-



--------------------------------------------------------------------------------

as to the subject matter herein and supersedes all prior or contemporaneous
agreements whether written or oral. With respect to Equity Awards granted on or
after the date of this Agreement, the acceleration of vesting provisions
provided herein will apply to such Equity Awards except to the extent otherwise
explicitly provided in the applicable Equity Award agreement. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in a writing and signed by duly authorized representatives of the
parties hereto. In entering into this Agreement, no party has relied on or made
any representation, warranty, inducement, promise, or understanding that is not
in this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement between the Executive and the Company, the
terms in this Agreement will prevail.

(e) Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable, or void, this Agreement will continue in full force
and effect without said provision or portion of provision. The remainder of this
Agreement shall be interpreted so as best to effect the intent of the Company
and Executive.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

Executive understands and acknowledges that the definition of “Good Reason”
contained in this Agreement shall supersede any and all such similar definitions
contained in employment agreements, offer letters, severance policies and plans
and Equity Award agreements to the extent such other agreements provide for
benefits contingent on a Change in Control, and that by executing this
Agreement, Executive acknowledges such other arrangements have been amended
accordingly.

 

COMPANY     DRUGSTORE.COM, INC.       By:           Title:     EXECUTIVE      
By:           Title:    

 

-10-